Our opinion is that the petitioner, on discovering the mistake in the inventory, should have applied to the Court of Probate for a correction of the error and, if the application had been denied, taken an appeal from the decree denying the application. Gen. Laws R.I. cap. 251, § 3,1 is relied on in support of the petition; but the statute, *Page 55 
as we construe it, extends only to cases decided by a Probate Court in which a party has claimed but neglected to prosecute his appeal according to law, and does not include a case in which no appeal has been claimed. Sayres v. Ormsbee, 11 R.I. 504, is cited as sustaining the construction of the statute claimed by the petitioner. That was a case in which a similar petition was entertained, apparently under Gen. Stat. R.I. cap. 210, § 8, of which General Laws R.I. cap. 261, § 3, is substantially a re-enactment. The case does not show that the attention of the court was drawn to the limitation in the section to cases wherein the party "shall have neglected to prosecute his appeal according to law." "Neglect to prosecute his appeal" clearly implies that an appeal has been taken.
In that case, too, a final decree had been entered, so that the court below no longer had jurisdiction of the matter or the parties, in which respect that case differs from the present. IfSayres v. Ormsbee is to be sustained as an authority, we do not think that it should be extended to include cases of interlocutory decrees in which jurisdiction over the subject-matter and parties still remains in Probate Courts.
Petition for trial denied and dismissed.
1 SEC. 3. The appellate division of the supreme court may exercise the same powers in granting a trial in all cases as above, if no trial shall have been had therein; and may exercise the like powers in granting a trial in all cases decided by any probate court or town council, wherein the party shall have neglected to prosecute his appeal according to law.